DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al.(USAN 20140349982; 11/27/2014). Forbes et al. teach a method of treating ulcerative colitis, inflammatory bowel disease(IBD) comprising administering a rectal  foam composition comprising 2 mg budesonide to a patient once a day for 4 weeks. Forbes et al. Forbes et al. do not teach the administration of 2mg of budesonide twice a day for 12 weeks and the administration of 2 mg budesonide to the patient for an additional 6 weeks to the 12 weeks recited in claim 1. The Artisan in the field would . 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palepu et al.(USAN 2014/0135299; 05//15/2014). Palepu et al. teach a method of treating ulcerative colitis comprising administering an enema budesonide solution comprising 0.1 to 10 mg budesonide to a patient. By definition enema means rectal administration. Palepu et al. do not teach the administration of 2 mg of budesonide twice a day for 12 weeks and the administration of 2 mg budesonide to the patient for an additional 6 weeks to the 12 weeks recited in claim 1. The Artisan in the field would know to vary budesonide amount as well as budesonide length and frequency of treatment. The Artisan in the medical field would know that medical treatment regimen(frequency of treatment, dosage amount and length or treatment) is patient dependent for the for the same condition. Therefore, there is nothing unobvious for an Artisan in the medical field to treat a patient having ulcerative colitis, inflammatory bowel disease(IBD)  for 6 or 12 weeks with 2 mg budesonide twice a day since medical .

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pravda (US 8476233; 06/2/2013). Pravda teaches a method of treating inflammatory bowel disorder, Crohn’s disease, ulcerative colitis comprising rectal administration of an enema comprising 1 to 10 mg budesonide to a patient twice a day. Pravda does not teach the administration of 2 mg of budesonide twice a day for 12 weeks and the administration of 2 mg budesonide to the patient for an additional 6 weeks to the 12 weeks recited in claim 1. The Artisan in the field would know to vary budesonide amount as well as budesonide length and frequency of treatment. The Artisan in the medical field would know that medical treatment regimen(frequency of treatment, dosage amount and length or treatment) is patient dependent for the for the same condition. Therefore, there is nothing unobvious for an Artisan in the medical field to treat a patient having ulcerative colitis, inflammatory bowel disease(IBD)  for 6 or 12 weeks with 2 mg budesonide twice a day since medical clinician know that medical treatment of the same condition using the same drug varies in the length of treatment since treatment regimen varies from patient to patient depending on patient’s severity of condition.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pravda (US 8916546; 12/23/2014). Pravda teaches a method of treating inflammatory bowel disorder, Crohn’s disease, ulcerative colitis comprising rectal administration of an .

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being obvious over Yamada et al.(USAN 20180271786; 9/27/2018 using PCT filing date: 7/21/2015).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Yamada et al. teach an enema for rectal application comprising 1.5 to 2.5 mg budesonide per dose being administered twice a day for 6 weeks for treatment of ulcerative colitis, Crohn’s disease, inflammatory bowel disease, or to prevent relapse thereof. Yamada et al. do not teach the administration of 2 mg of budesonide twice a day for 12 weeks and the administration of 2 mg budesonide to the patient for an additional 6 weeks to the 12 weeks recited in claim 1. The Artisan in the field would know to vary budesonide amount as well as budesonide length and frequency of treatment. The Artisan in the medical field would know that medical treatment regimen(frequency of treatment, dosage amount and length or treatment) is patient dependent for the for the same condition. Therefore, there is nothing unobvious for an Artisan in the medical field to treat a patient having ulcerative colitis, inflammatory bowel disease(IBD)  for 6 or 12 weeks with 2 mg budesonide twice a day since medical clinician know that medical treatment of the same condition using the same drug varies in the length of treatment since treatment regimen varies from patient to patient depending on patient’s severity of condition.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 15/546476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Yamada et al. ‘476 make claim to an enema for rectal application comprising 1.5 to 2.5 mg budesonide per dose being administered twice a day for 6 weeks for treatment of ulcerative colitis, Crohn’s disease, inflammatory bowel disease, or to prevent relapse thereof. Yamada et al. ‘476 differ from instant claims in that instant claims do not teach the administration of 2 mg of budesonide twice a day for 12 weeks and the administration of 2 mg budesonide to the patient for an additional 6 weeks to the 12 weeks recited in claim 1. However, the Artisan in the field would know to vary budesonide amount as well as budesonide length and frequency of treatment. The Artisan in the medical field would know that medical treatment regimen(frequency of treatment, dosage amount and length or treatment) is patient dependent for the for the same condition. Therefore, there is nothing unobvious for an Artisan in the medical field to treat a patient having ulcerative colitis, inflammatory bowel disease(IBD)  for 6 or 12 weeks with 2 mg budesonide twice a day since medical clinician know that medical treatment of the same condition using the same drug varies in the length of treatment since treatment regimen varies from patient to patient depending on patient’s severity of condition. Thus, the claims in Yamada et al. ‘476 render obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616